President.
I cannot discover, that it is the common understanding, sanctioned judicially in Pennsylvania, *138that notes or bills on demand bear interest from the date. In the Supreme court, the law, with respect to interest is stated in the same manner as in England. “ In the case of promissory notes, where a day certain is fixed for payment, interest is allowed from that day. Where no certain day is fixed, it is payable from demand.” It is from judicial, and not indiscriminate, opinions, that we must take the law of Pennsylvania. And, without any publicly established rule, to say that a note for a certain sum of money on demand, should, on demand, be a note for that sum and more, seems contrary to the agreement of the parties. The creditor, by a demand, may intitle himself to interest, when he pleases. If parties will not explain their own words, they must leave them to the construction of the law. We must not change fixed rules from mere private opinions. The general rule is, that interest must be paid from the time that the principal ought to have been paid. “ For value received,” is a mere formal expression, and cannot put this money in the state of money lent.
Jacobs v. Adams. Dall. 52.—See also Dall 26, 313. 2 Bla. Rep 61. 3Wils 205-6. 2Bro. Cha. 2.
Vesey jr. 17.
Note.—Yet interest is recoverable on a settled account from the date of the settlement.